OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
In a single trial, a jury convicted appellant of the offenses of unauthorized use of a motor vehicle and theft of property over $750.00. The trial court assessed punishment at ten years confinement in the penitentiary for each offense. Appellant’s sentences were to run concurrently. The Fourteenth Court of Appeals affirmed these convictions in a published opinion. Buchanan v. State, 807 S.W.2d 644 (Tex.App—Houston [14th Dist.] 1991).
We granted appellant’s petition for discretionary review to determine whether the court of appeals erred in upholding the trial court’s practice of allowing jurors to question witnesses by submitting written questions to the court. This Court has since held such a practice to be error which is not subject to a harm analysis. Morrison v. State, 845 S.W.2d 882 (Tex.Cr.App.1992, rehearing denied January 27, 1993). The court of appeals’ opinion was handed down before our decision in Morrison. Therefore, we vacate the judgment of the court of appeals and remand the cause to that court for reconsideration in light of our opinion in Morrison.